10-3281-cv
     Jenkins v. NYS Banking Dept.


                                        UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
     January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
     Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
     must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
     A party citing a summary order must serve a copy of it on any party not represented by counsel.

             At a stated term of the United States Court of Appeals for the Second Circuit, held at the Daniel
     Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on the 30th day
     of January, two thousand twelve.


     PRESENT:

              AMALYA L. KEARSE,
              JOSÉ A. CABRANES,
              ROBERT D. SACK,

                                    Circuit Judges.
 1
 2   _____________________________________
 3
 4   Rachel Jenkins,
 5
 6                                  Plaintiff-Appellant,
 7
 8                     v.                                                    10-3281-cv
 9
10   NYS Banking Dept.,
11
12                     Defendant-Appellee.
13   _____________________________________
14   _____________________________________
15
16   Rachel Jenkins,
17
18                                  Plaintiff-Appellant,
19
 1                   v.                                                        10-3293-cv
 2
 3   NYS Banking Dept.,
 4
 5                     Defendant-Appellee.
 6   ____________________________________
 7
 8
 9   FOR PLAINTIFF-APPELLANT:                         Rachel Jenkins, pro se, Brooklyn, NY.
10
11   FOR DEFENDANT-APPELLEE:                          Robert C. Weisz, Assistant Solicitor General (Michael
12                                                    S. Belohlavek, Senior Counsel, of counsel, Barbara D.
13                                                    Underwood, Solicitor General, on the brief), for Eric T.
14                                                    Schneiderman, Attorney General of the State of New
15                                                    York, New York, NY.
16
17        Appeals from two judgments of the United States District Court for the Southern District of
18   New York (John G. Koeltl, Judge).
19
20        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
21   AND DECREED that the judgments of the District Court are AFFIRMED.
22
23            In these tandem appeals, Appellant Rachel Jenkins, pro se, challenges the District Court’s
24   June 15, 2010, judgments granting Appellee’s motions for summary judgment and dismissing
25   Jenkins’s employment discrimination actions.1 We assume the parties’ familiarity with the underlying
26   facts, the procedural history of the cases, and the issues on appeal.
27
28            We review orders granting summary judgment de novo and focus on whether the district court
29   properly concluded that there was no genuine issue as to any material fact and the moving party was
30   entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292, 300 (2d
31   Cir. 2003). In determining whether there are genuine issues of material fact, we are “‘required to
32   resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom
33   summary judgment is sought.’” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (quoting Stern v.
34   Trs. of Columbia Univ. in City of New York, 131 F.3d 305, 312 (2d Cir. 1997)). Summary judgment is
35   appropriate “[w]here the record taken as a whole could not lead a rational trier of fact to find for the
36   non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).


             1
               Jenkins filed her first complaint, pro se, in July 2007, alleging discrimination on the bases of
     gender, age, and religion. In November 2007, she filed a second pro se complaint, raising certain
     identical, and certain additional, claims of discrimination. The two actions were assigned to the
     same judge and litigated jointly, though never consolidated.

                                                          2
 1            Following a de novo review of the record, we affirm for substantially the same reasons stated
 2   by the District Court in its careful and comprehensive June 11, 2010, Memorandum Opinion, as
 3   amended by its order of September 30, 2010. Jenkins has not raised any specific challenge to the
 4   District Court’s summary judgment decision and has not set forth any arguments challenging that
 5   decision in her opening brief. See JP Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412
 6 F.3d 418, 428 (2d Cir.2005) (“[A]rguments not made in an appellant’s opening brief are waived even
 7   if the appellant pursued those arguments in the district court or raised them in a reply brief.”);
 8   LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (holding that issues not raised in pro se
 9   appellant’s opening brief were abandoned and observing that “we need not manufacture claims of
10   error for an appellant proceeding pro se, especially when he has raised an issue below and elected not
11   to pursue it on appeal”).
12
13                                              CONCLUSION
14
15          We have considered all of Jenkins’s arguments and find them to be without merit.
16   Accordingly, we AFFIRM the judgments of the District Court.
17
18                                                   FOR THE COURT,
19                                                   Catherine O’Hagan Wolfe, Clerk of Court
20




                                                         3